Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  third limitation should end with a semicolon instead of a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “communication module configured to…”, “sensor configured to…”, “adaptor configured to”, “processor configured to” and “an actuator configured to”.
Claim 8: “service control module configured to…”, “data receiving and data transmitting module configured to…”, “data translation and interpretation module configured to…” and “cognitive decision maker module configured to…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Per the specification, the claimed modules and adaptor can be implemented purely in software, i.e., code or machine-readable instructions (pg. 11, third paragraph; fig. 3:2000 and pg. 21, second full paragraph…cognitive energy device is software controlled) and possibly hardware or some combination thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the computing platform and all of associated modules can be implemented purely as code/software.
Software per se that is not tied to a tangible medium, such as a non-transitory computer readable storage medium, is non-statutory subject matter. MPEP §2106 clearly lists “computer program per se” as non-statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 9,727,115 to Brown et al. (hereinafter Brown).
Per claim 1, Brown discloses a cognitive device (figs. 1:102-1,102-2; figs. 2-3:102,170,160a-n; fig. 4 and col. 5:64-col. 6:15…the self-power device (SPD) can be embodied as wireless sensor node 102 alone, or can be implemented as the mobile computer device 170 including the wireless sensor node 102; col. 6:49-col. 7:29…sensors 160a-n can be implemented internally as part of sensor node 102 or alternatively may be implemented externally from sensor node 102) comprising:
a communication module (fig. 4:228,230 and fig. 5…code/software for communication procedures and wireless procedures are software instructions for communicating with other devices on the network, “The communication procedures 228 are used for communication with the remainder of the devices in system 100…The wireless procedures 230 may work in conjunction with the communication procedures 228 to facility wireless communication between the others devices in the system 100 and the SPD 200” ) configured to exchange instructions and configuration information related to at least one machine learning model (fig. 2:172…network data services device has machine learning engine containing machine learning model(s); col. 31:49-col. 32:31…machine learning model enables efficient power management, machine learning model implemented at server 174 and server exchanging information with SPD; figs. 12-14…information exchanged between server 174 and SPD 102 include collected sensor data for input/training of machine learning model and server calculated power budget and prioritization rules for SPDs, construed as configuration information and instructions, information including input/training as well as calculated power budgets; col. 12:30-42…machine learning processing is offloaded/performed on server 174; col. 32:21-31…input/training of machine learning model and calculation of power budget can be performed on server 174) with an external system (fig. 2:172-174…network data services device and network computer services device are external to the mobile computing device 170, sensor node 102 and sensors 160a-n; fig. 15:174,1040…network computing services are on remote servers separate from mobile computing device 107 and SPD 102); 
a sensor (figs. 2-3:160a-n; fig 4:220…sensor) configured to sense at least one input parameter (col. 6:49-col.7:29…sensor can sense various input parameters including temperature, humidity, radiation, etc.) related to a resource of an equipment or an equipment controller (col. 34:32-35…sensor 220 of SPD can be used in HVAC equipment to sense temperature, humidity, lighting or other environmental state; col. 33:64-col. 34:7…SPD can be used in conjunction with an mechanical or electrical apparatus, e.g., equipment, such that SPD can be construed as part of the equipment system);
an adaptor (fig. 4:204…instructions on SPD used to process information; fig. 15:102,1010a…software agents used for communication functions between SPD and remote devices over network) configured to process information related to the equipment (col. 34:4-7…SPD can process requests for information related to mechanical/electrical apparatus, “the SPD may receive a message requesting the status of the mechanical or electrical apparatus, and the SPD may respond with the message reporting that status”); 
a processor (fig. 4:202; col. 6:28-37 and col. 7:57-58…”the CPU 202 operates and manages the remainder of the components in the SPD 200”) configured to determine at least one action based on at least one learning operation utilizing at least a portion of the machine learning model and sensed input (col.32:21-31…processor controls components of the SPD based on a power budget calculated by the remote server using a machine learning model trained SPD input information, “In order to create the most efficient power management in a wireless sensor network, the machine learning techniques may be trained with data collected on a subset of the sensor nodes and/or for a subset of time. The power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations. For calculations with fewer features, the power budget may be calculated on the remote computing device 170. The results of the optimization of the model may be communicated to the sensor node 102 in the form of program instructions and/or thresholds”; figs. 13:808…control of components on SPD based on power budget includes activating/deactivating components) related to the equipment or the equipment controller (col. 33:64-col. 34:7…SPD can be used in conjunction with a mechanical or electrical apparatus, e.g., being part of the equipment system);
an actuator (fig. 4:220…actuator) configured to communicate the determined action to the equipment or the equipment controller (fig. 13:808 and fig. 4:220…actuator is a component of the SPD that can be activated/deactivated; col. 33:64-col. 34:7…”SPD is used as an actuator: the SPD may contain one or more motors, actuators, electrical contacts, or other similar components which may be used to move or position some external mechanical or electrical apparatus.  The SPD may receive a message from the remote device requesting that the mechanical or electrical apparatus be moved, repositioned, turned on, turned off, or otherwise adjusted”).
Per claim 2, Brown discloses claim 1, further disclosing the cognitive device is configured to be modified by the instructions and configuration information received from the external system (fig. 4 and col. 7:48-56…”the data contained in memory 204 may be updated while the SPD is deployed, in response to either local and/or remote instigation, allowing new and/or different capabilities to be added to the functionality”; col. 38:3-22…SPD instructions can be flashed/programmed into memory 204 from external system) to act as a master or the slave device to another cognitive device (col. 7:59-60….SPDs can manage other SPDs on network, e.g., service as master device: ”SPDs may also operate and manage other SPDs in the system 100”).
Per claim 3, Brown discloses claim 1, further disclosing the instructions and configuration information exchanged with external system are related to version information, version selection, version updates, version upgrades, bug fixes, or model modifications related to the cognitive device (fig. 4 and col. 7:48-56…new versions of SPD programming instructions can be exchanged from external system, ”the data contained in memory 204 may be updated while the SPD is deployed, in response to either local and/or remote instigation, allowing new and/or different capabilities to be added to the functionality”; col. 30:58-62…”central data server may send program instructions to one or more of the smartphones 170a-170n for computing threshold conditions.  The program instructions may in turn be sent to one of the sensor nodes 102a-102n”; col. 32:27-31…” For calculations with fewer features, the power budget may be calculated on the remote computing device 170. The results of the optimization of the model may be communicated to the sensor node 102 in the form of program instructions and/or thresholds”).
Per claim 4, Brown discloses claim 1, further disclosing the behavior of the hardware of cognitive device can be modified by the instructions and configuration information received from external system (figs. 12-14…based on power budget provided remote server calculations, hardware components of SPD can be activated/deactivated, e.g., SPD behavior modified).
Per claim 5, Brown discloses claim 1, further disclosing sensed input parameter is related to a furnace, air conditioner, heater, motor, fan, blower, pump, compressor, boiler, meter, heat exchanger, computer, computer software, router, antenna, switch, communication software, transmission device, smart meter, wire-line network or a wireless network (col. 34:32-40...sensors can be related to HVAC).
Per claim 6, Brown discloses claim 1, further disclosing the determined action addresses any one or more optimizations of energy consumption, maintenance, load, resource demand, resource supply, or resource usage (col. 32:21-31…”In order to create the most efficient power management in a wireless sensor network, the machine learning techniques may be trained with data collected on a subset of the sensor nodes and/or for a subset of time. The power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations. For calculations with fewer features, the power budget may be calculated on the remote computing device 170. The results of the optimization of the model may be communicated to the sensor node 102 in the form of program instructions and/or thresholds”).
Per claim 7, Brown discloses claim 1, further disclosing the determined action addresses any one or more resource usages selected from: power off, power on, idle state, sleep state, CPU utilization, memory utilization, spectrum allocation or bandwidth allocation (figs. 12-14:808…activate/deactivate components, the different power modes to operate at, activating the communications radio, etc., that effect resource usage is all determined in part by the power budget).
Per claim 8, Brown discloses a cognitive platform (figs. 1:102-1,102-2; figs. 2-3:102,170,160a-n,172…everything shown except the network computing services device 174; fig. 4 and col. 5:64-col. 6:15…the self-power device (SPD) can be embodied as wireless sensor node 102 alone, or can be implemented as the mobile computer device 170 including the wireless sensor node 102; col. 6:49-col. 7:29…sensors 160a-n can be implemented internally as part of sensor node 102 or alternatively may be implemented externally from sensor node 102) comprising: 
a service control module (fig. 4:228,230…code/software for communication procedures and wireless procedures are software instructions enabling communicating with other devices on the network, “The communication procedures 228 are used for communication with the remainder of the devices in system 100…The wireless procedures 230 may work in conjunction with the communication procedures 228 to facility wireless communication between the others devices in the system 100 and self-powered device SPD 200”) configured to exchange at least one set of instructions and configuration information related to a machine learning model (fig. 2:172…network data services device has machine learning engine containing machine learning model(s); col. 31:49-col. 32:31…machine learning model enables efficient power management, machine learning model is sent and processed/executed externally at server 174 and server exchanging information with SPD) with an external cognitive device (fig. 2:174…network data computing device 174, construed as the external cognitive device, is external to the mobile computing device 170, sensor node 102, sensors 160a-n and network data services device 172; fig. 15:174…network computing services are on remote servers separate from mobile computing device 107, SPD 102 and network data services device 172; figs. 12-14…information exchanged between server 174 and SPD 102 include collected sensor data for input/training of machine learning model and server calculated power budget and prioritization rules for SPDs, construed as configuration information and instructions, information including input/training as well as calculated power budgets; col. 12:30-42…machine learning processing is offloaded/performed on server 174; col. 30:21-62…input/training of machine learning model based on historical data from sensors 102a-102n); 
a data receiving and data transmitting module (fig. 4:206,218) configured to exchange data with the external cognitive device (network interface and wireless transceivers enabled to exchange data between SPD 102 and network computing services device 174);
a data translation and interpretation module (fig. 4:226…operating system) configured to translate and interpret instructions, configuration information and data exchanged between the external cognitive device and the cognitive platform (col. 10:35-39…”operating system 226 that has instructions for communicating, processing, accessing, storing or searching data“);
a cognitive decision maker module (fig. 2:172…network data services device) configured to select at least one machine learning model (fig. 2:172…machine learning engine) from a plurality of machine learning models available (col. 30:25-29…can choose from various machine learning techniques including, but not limited to, a least square minimization of the difference model predictions and actual historical data, various gradient descent techniques, etc.) and exchange instructions, configuration information and data related to deploying the selected machine learning model to the external cognitive device (fig. 2 and col. 32:24-27…network data services device 172 sends selected machine learning model to be trained and executed by network computing services device 174; col. 12:30-42…machine learning processing is offloaded/performed on server 174).
Per claim 9, Brown discloses claim 8, further disclosing the cognitive decision maker (fig. 2:172) performing modifications to the selected machine learning model to optimize the performance of the machine learning model (col. 32:21-31…selected machine learning model that optimizes power management by determining a power budget and/or power predictions, can be optimized for performance based on sending the model to different hardware platforms) based on the hardware platform of the external cognitive device (col. 32:24-29…machine learning model can be modified in terms of where it is processed/executed based on the hardware platform, in order to optimize for performance, i.e., “power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations.  For calculations with fewer features, the power budget may be calculated on the remote computing device 170”).
Per claim 10, Brown discloses claim 8, further disclosing an asset management module (fig. 4: 234)  configured to exchange instructions and configuration information related to at least one sensor (fig. 4: 220…sensor) or one actuator (fig. 4:220) to modify the behavior of the external cognitive device (col. 32:21-24…machine learning model is fed training data from sensor data of the SPDs, thus behavior of the machine learning model trained and residing at the server 174 is modified dependent upon sensor data).
Per claim 11, Brown discloses claim 8, further disclosing the cognitive platform is configured to act as a master or a slave to another cognitive platform (col. 7:59-60….SPDs can manage other SPDs on network, e.g., service as master device: ”SPDs may also operate and manage other SPDs in the system 100”).
Per claim 12, Brown discloses claim 9, further disclosing the instructions and configuration information exchanged with external cognitive device are related to version information, version selection, version updates, version upgrades, bug fixes, machine learning model modifications, sensors or actuators (fig. 4 and col. 7:48-56…new versions of SPD programming instructions can be exchanged from external system, ”the data contained in memory 204 may be updated while the SPD is deployed, in response to either local and/or remote instigation, allowing new and/or different capabilities to be added to the functionality”; col. 30:58-62…”central data server may send program instructions to one or more of the smartphones 170a-170n for computing threshold conditions.  The program instructions may in turn be sent to one of the sensor nodes 102a-102n”; col. 32:27-31…”power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations”; col. 32:21-24…training data provided by sensors of the SPDs communicated to machine learning model being trained/executed at server 174, where  machine learning model is modified dependent upon sensor data).
Claims 13-19 are substantially similar in scope and spirit as claims 1-7.  Therefore, the rejections of claims 1-7 are applied accordingly.
Per claim 20, Brown discloses a method (see figures) of deploying machine learning models (fig. 2:172…machine learning engine; col. 30:25-29…can choose from various machine learning techniques including, but not limited to, a least square minimization of the difference model predictions and actual historical data, various gradient descent techniques, etc.) from a network connected cognitive platform (figs. 1:102-1,102-2; figs. 2-3:102,170,160a-n,172…everything shown except the network computing services device 174; fig. 4 and col. 5:64-col. 6:15…the self-power device (SPD) can be embodied as wireless sensor node 102 alone, or can be implemented as the mobile computer device 170 including the wireless sensor node 102; col. 6:49-col. 7:29…sensors 160a-n can be implemented internally as part of sensor node 102 or alternatively may be implemented externally from sensor node 102), method comprising:
exchanging instructions, configuration information and data related to at least one machine learning model  (fig. 2:172…network data services device has machine learning engine containing machine learning model(s); col. 31:49-col. 32:31…machine learning model enables efficient power management, machine learning model is sent and processed/executed externally at server 174 and server exchanging information with SPD) with an external system (fig. 2:174…network data computing device 174, construed as the external system, is external to the mobile computing device 170, sensor node 102, sensors 160a-n and network data services device 172; fig. 15:174…network computing services are on remote servers separate from mobile computing device 107, SPD 102 and network data services device 172; figs. 12-14…information exchanged between server 174 and SPD 102 include collected sensor data for input/training of machine learning model and server calculated power budget and prioritization rules for SPDs, construed as configuration information and instructions, information including input/training as well as calculated power budgets; col. 12:30-42…machine learning processing is offloaded/performed on server 174; col. 30:21-62…input/training of machine learning model based on historical data from sensors 102a-102n);
modifying, translating or interpreting instructions, configuration information exchanged with the external system (fig. 4:226 and col. 10:35-39…”operating system 226 that has instructions for communicating, processing, accessing, storing or searching data“, OS also deals with sensor data communications between SPD to machine learning model) for use by a cognitive decision maker (fig. 2:172…network data services device);
selecting, via a cognitive decision maker, at least one machine learning model (fig. 2:172…machine learning engine) from a plurality of machine learning models available (col. 30:25-29…can choose from various machine learning techniques including, but not limited to, a least square minimization of the difference model predictions and actual historical data, various gradient descent techniques, etc.) and exchange instructions, the configuration information related to deploying the selected machine learning model to the external cognitive device (fig. 2 and col. 32:24-27…network data services device 172 sends selected machine learning model to be trained and executed by network computing services device 174; col. 12:30-42…machine learning processing is offloaded/performed on server 174);
deploying the selected machine learning model with the external system (32:24-27…network computing device deploys the machine learning model, e.g., calculates power budget/predictions).
Per claim 21, Brown discloses claim 20, further disclosing the cognitive decision maker (fig. 2:172)  performing modifications to the selected machine learning model to optimize the performance of the machine learning model (col. 32:21-31…selected machine learning model that optimizes power management by determining a power budget and/or power predictions, can be optimized for performance based on sending the model to different hardware platforms) based on the hardware platform of the external system  (col. 32:24-29…machine learning model can be modified in terms of where it is processed/executed based on the hardware platform, in order to optimize for performance, i.e., “power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations.  For calculations with fewer features, the power budget may be calculated on the remote computing device 170”).
Per claim 22, Brown discloses claim 20, further disclosing an asset management module (fig. 4: 234) that exchanges instructions and configuration information related to at least one sensor (fig. 4: 220…sensor) or one actuator (fig. 4:220) to modify the behavior of the external system (col. 32:21-24…machine learning model is fed training data from sensor data of the SPDs, thus behavior of the machine learning model trained and residing at the server 174 is modified dependent upon sensor data).
Per claim 23, Brown discloses claim 20, further disclosing the cognitive platform is configured to act as a master or a slave to another cognitive platform (col. 7:59-60….SPDs can manage other SPDs on network, e.g., service as master device: ”SPDs may also operate and manage other SPDs in the system 100”).
Per claim 24, Brown discloses claim 20, further disclosing the instructions and configuration information exchanged with external cognitive device are related to version information, version selection, version updates, version upgrades, bug fixes, machine learning model modifications, sensors or actuators (fig. 4 and col. 7:48-56…new versions of SPD programming instructions can be exchanged from external system, ”the data contained in memory 204 may be updated while the SPD is deployed, in response to either local and/or remote instigation, allowing new and/or different capabilities to be added to the functionality”; col. 30:58-62…”central data server may send program instructions to one or more of the smartphones 170a-170n for computing threshold conditions.  The program instructions may in turn be sent to one of the sensor nodes 102a-102n”; col. 32:27-31…”power budget and/or power predictions may be calculated at a central computer in the network computing services block 174 for larger calculations”; col. 32:21-24…training data provided by sensors of the SPDs communicated to machine learning model being trained/executed at server 174, where  machine learning model is modified dependent upon sensor data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125